FILED IN                                                                                     PD-0096-15
COURT OF CRIMINAL APPEALS                                                           COURT OF CRIMINAL APPEALS
                                                                                                    AUSTIN, TEXAS
      February 26, 2015                                                           Transmitted 2/24/2015 9:47:40 AM
                                                                                    Accepted 2/26/2015 3:19:46 PM
   ABELACOSTA, CLERK                                                                                 ABEL ACOSTA
                              IN THE COURT OF CRIMINAL APPEALS
                                                                                                           CLERK
                                       OF THE STATE OF TEXAS


                                                  PD-0096-15


           MICHAELJERMAINE WIT J JAMS,                   §                                                      vV
           Appellant                                                      On Petition for Review of
           v.                                            §                No. 14-13-00527-CR
                                                                          Court of Appeals
                                                                          Fourteenth District of Texas
           THE STATE OF TEXAS                            §
           Appellee

                    PETITIONER/APPELLANT'S MOTION TO EXTEND TIME
                          TO FILE PETITION FOR DISCRETIONARY REVIEW

                    Petitioner/Appellant Michael Jermaine Williams moves for a second extension

            of time to file his petition for discretionary review, under Tex. R. App. P. 10.5(b).

                                    I. LOWER COURT PROCEEDINGS

                    Judgment in this case was entered on June 7, 2013. The court of appeals
            affirmed on December 23, 2014. No motion for rehearing was filed.

                                   II. PROCEEDINGS IN THIS COURT

                    Mr. Williams's petition was due on February 23, 2015. One previous extension

            was requested and granted.

                                        III. REASONS FOR REQUEST

                    In the 30 days since the Court granted Appellant's original extension request,

            counsel's health problem has continued. Counsel has missed more than an additional
            week of work with flu and other health issues, requiring multiple trips to doctors and

            multiple medical tests to untangle various issues. Counsel has reassigned some ofher
    \
J




        docket to other attorneys in the office, but in the exercise of due diligence, has been

        unable to complete Mr. Williams' petition. Counsel also has continued to work to

        finish a brief in the case of Reginald Turon Hill v. State, Cause No. 14-14-00376-CR,

        which now is subject to abatement.

                                     III. FILING OF MOTION


                The Court's prior order noted that there would be no further extensions, and

        counsel has tried to heed that admonishment, but was been unable to complete Mr.

        Williams's petition by the deadline. Mr. Williams respectfully requests that his

        attorney's health problem be considered extraordinary circumstances to justify this

        extension request. The motion is not filed for purposes of delay, but so justice may be

        done.


                                              PRAYER


                Mr. Williams respectfully requests that this motion be granted and that the

        Court permit an extension of time until March 24, 2015, to file his petition for

        discretionary review.


                                                       Respectfully submitted,

                                                       ALEXANDER BUNIN
                                                       Chief Public Defender
                                                       Harris County Texas

                                                       I si Chen Duncan

                                                       CHERI DUNCAN
                                                       Assistant Public Defender
                                              Harris County Texas
                                              State Bar No. 06210500
                                              1201 Franklin, 13th Floor
                                              Houston Texas 77002
                                              (713) 368-0016
                                              (713) 368-9278 (Fax)
                                              cheri.duncan@pdo.hctx.net

                                              Attorney for Petitioner/Appellant,
                                              MICHAELJERMAINE WILLIAMS




                          CERTIFICATE OF SERVICE


      I certify that a copy of Appellant's Motion to Extend Time to File Appellate
Brief was served on the State of Texas by electronic delivery to the Appellate Division
of the Harris County District Attorney's Office and the State Prosecuting Attorney,
on February 24, 2015.
                                              I si Cheri Duncan

                                              CHERI DUNCAN